   Case 5:21-cv-03158-SAC Document 18 Filed 08/31/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ANTHONY EARL RIDLEY,

                             Petitioner,

          v.                                       CASE NO. 21-3158-SAC

STATE OF KANSAS, et al.,


                             Respondents.


                         MEMORANDUM AND ORDER



     This matter was filed as a petition for writ of mandamus

pursuant to 28 U.S.C. § 1651(a). As explained in the Court’s July

12, 2021 Memorandum and Order, the Court conducted an initial review

of the petition and, although the Court could not grant mandamus

relief, it allowed Petitioner the opportunity to submit an amended

pleading under this case number presenting only his federal habeas

claims. (Doc. 4.) The initial deadline for that petition was August

12, 2021, but the Court granted Petitioner’s request for extension
of time, after which the petition was due on August 27, 2021. (Doc.

6.) On August 26, 2021, Petitioner filed a motion to appoint counsel

(Doc. 8), a motion for directed verdict (Doc. 9), and over 200 pages

of exhibits in support of his petition for writ of mandamus (Docs.

10-17). He did not file an amended pleading setting forth only his

habeas claims.

Motion to Appoint Counsel (Doc. 8)
     Petitioner asserts that he needs the assistance of counsel to

submit a complete and proper amended petition that contains only

his habeas claims. (Doc. 8, p. 1.) In support of this request,
     Case 5:21-cv-03158-SAC Document 18 Filed 08/31/21 Page 2 of 5




Petitioner points out that he is in segregation, which results in

his having extremely limited access to the law library, he has only

a limited knowledge of the law, and he does not have the resources

to   retain    counsel.     Id.   Petitioner   has   unsuccessfully    sought

appointed counsel from state agencies on his own and now asks the

Court to appoint counsel to represent him. id. at 1-2.

      Petitioner has no constitutional right to counsel in a federal

habeas corpus action. See Pennsylvania v. Finley, 481 U.S. 551, 555

(1987). Although he identifies five criteria he believes control

his request for counsel (Doc. 8, p. 2), those criteria apply to

appointment of counsel in special civil appeals pending before the

Tenth Circuit. See U.S. Ct. of App. 10th Cir. Rules, Add. II. They

do not apply here.

      Instead, the decision whether to appoint counsel rests in the

Court’s discretion. Swazo v. Wy. Dept. of Corr. State Penitentiary

Warden, 23 F.3d 332, 333 (10th Cir 1994). A court may appoint

counsel if it “determines that the interest of justice so require.”

18 U.S.C. § 3006A(a)(2)(B). “The burden is on the applicant to
convince the court that there is sufficient merit to his claim to

warrant the appointment of counsel.” Steffey v. Orman, 451 F.3d

1218, 1223 (10th Cir. 2006)(quoting Hill v. SmithKline Beecham

Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not enough to

assert that appointing counsel will help present the “strongest

possible case, [as] the same could be said in any case.” Steffey,

461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979

(10th Cir. 1995)).
      When deciding whether to appoint counsel, the Court must

consider    “the   merits    of   a   prisoner’s   claims,   the   nature   and
   Case 5:21-cv-03158-SAC Document 18 Filed 08/31/21 Page 3 of 5




complexity of the factual and legal issues, and the prisoner’s

ability to investigate the facts and present his claims.” Hill, 393

F.3d at 1115 (citing Rucks, 57 F.3d at 979). Unfortunately, because

Petitioner has not clearly identified his habeas claims, the Court

cannot conduct this analysis. See Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991) (“[I]t is not the proper function of the Court

to assume the role of advocate for a pro se litigant.”). Before the

Court can meaningfully consider whether appointment of counsel is

justified,   Petitioner   must   file   a   petition,   on   court-approved

forms, setting forth his habeas claims. Accordingly, Petitioner’s

motion to appoint counsel is denied without prejudice to refiling

the motion if Petitioner files a complete habeas petition that

survives screening.

Motion for Directed Verdict (Doc. 9)

     Petitioner has also filed a “Motion For Directed Verdict” in

which he notes his prior motion for sanctions and his petition for

mandamus, then sets forth various standards related to federal

habeas relief and the doctrine of standing. (Doc. 9.) He asks the
Court to order the State of Kansas to release him from custody; pay

him $60,280,000.00 in damages; pay him $31,600.00 in attorney fees

and costs; and enter “a certificate of innocence finding that the

Petitioner is innocent of all crimes for which he was mistakenly

convicted.” Id. at 13.

     Petitioner asks this Court to grant him substantive relief on

claims he has not yet identified to the Court. As noted above, the

necessary first step to go forward in this action is for Petitioner,
as directed in the Court’s July 12, 2021 Memorandum and Order, to

file a complete and proper petition on court-approved forms setting
    Case 5:21-cv-03158-SAC Document 18 Filed 08/31/21 Page 4 of 5




forth his claims for federal habeas relief. Until Petitioner does

so, the Court cannot conduct the initial screening of this action

that is required by Rule 4 of the Rules Governing § 2254 Cases,

much less grant substantive relief.1 See Rules Governing § 2254

Cases, Rule 4, 28 U.S.C.A. foll. § 2254. Thus, Petitioner’s motion

for directed verdict (Doc. 9) is denied.

Conclusion

     This case cannot proceed unless Petitioner identifies his

asserted grounds for habeas relief. Thus, if Petitioner wishes to

pursue this action, he must submit a complete and proper amended

petition 2 containing only those claims for which relief may be

sought under 28 U.S.C. § 2254. If Petitioner submits a petition on

the appropriate form, the Court will proceed with an initial review

the petition under Rule 4 of the Rules Governing Section 2254 Cases

of in the United States District Courts. If Petitioner fails to

timely submit an amended petition consistent with these directions,

this action will be dismissed without further notice.


     IT IS THEREFORE ORDERED that Petitioner’s motion to appoint

counsel (Doc. 8) is denied without prejudice.

     IT IS FURTHER ORDERED THAT Petitioner’s motion for directed


1 In addition, money damages are not available as relief in a habeas corpus
petition. Only after a prisoner succeeds in obtaining habeas corpus relief
because of a violation of his constitutional rights may he bring a civil action
for damages against the person or persons whose misconduct led to the illegal
confinement, assuming that person does not have immunity. See Heck v. Humphrey,
512 U.S. 477, 486-87 (1994).
2 As explained in the previous memorandum and order, if Petitioner submits an

amended petition, it must be on court-approved forms and must be complete in
and of itself; it may not refer back to an earlier version of the petition or
attempt to incorporate by reference other filings with this Court, in this case
or another. Any grounds for relief not included in the petition will not be
considered before the Court. Petitioner must include the case number of this
action (21-3158) on the first page of the petition.
   Case 5:21-cv-03158-SAC Document 18 Filed 08/31/21 Page 5 of 5




verdict (Doc. 9) is denied.

    IT IS FURTHER ORDERED THAT Petitioner is granted until and

including October 1, 2021, in which to file a complete and proper

amended petition in compliance with the directions in this order.

The failure to do so will result in the action being dismissed

without further notice. The clerk of court shall transmit a form

petition to Petitioner.


    IT IS SO ORDERED.

    DATED:    This 31st day of August, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
